Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. TODD A. NORTON (Reg. No. 48,636), on June 16, 2022.
4.	Please amend claims 1 and 13 as below:
	Claim 1. (Currently amended) A method for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the method comprising:	generating an alert related to the digital transaction, wherein the alert includes a token and a form with a plurality of entries in the form;	transmitting, the alert to a user;	receiving, using SMTP, a response email that includes the token, wherein the response email is generated by activating a mailto link in the alert, and the response email includes the token and the form with information provided based on at least one of the plurality of entries in the form; and	authenticating the response email; and	on a condition that the response email is authenticated, decoding the token and storing the information, wherein the information is configured to be shared with registered individuals as tasks or reports; and	performing the digital transaction based on the entries of the form.
	Claim 13. (Currently amended) A system for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the system comprising:	at least one processor;	at least one memory unit operatively coupled to the at least one processor; and	a network interface communicatively coupled to the processor,	a database module operating via the at least one processor and configured to generate an alert related to the digital transaction;	an alert module, operating via the at least one processor, that on a condition that the alert related to the task is to be sent is configured to generate a message, wherein the message includes a token and a form including a plurality of entries;	a transmission module operating via the at least one processor and the network interface, the transmission module configured to transmit the message to a user and receive a response that includes the token, wherein the response is generated by activating a mailto link in the alert, and the response email includes the token and the form with information provided based on at least one of the plurality of entries in the form, and on a condition that the response email is authenticated, decoding the token and storing the information, wherein the information is configured to be shared with registered individuals as tasks or reports, and performing the digital transaction based on the entries of the form; and	an update module, operating via the at least one processor, configured to update an information database with the information from the response once the response is authenticated and decoded.
5.	Claims 1 and 13-31 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441